REQUESTED BY: Honorable George Fenger Member of the Legislature State Capitol Lincoln, NE 68509
Dear Senator Fenger:
This is in response to your letter of November 4, 1981, in which you stated that you wanted our comments on the Committee amendment to LB 7 which has been adopted. We are enclosing a copy of a letter that we have forwarded to Senator Warner which addresses the subject of whether or not certain provisions of LB 7 are within the provisions of the Governor's call as required by Article IV, Section 8 of the Constitution of Nebraska.
Additionally we offer the following comments concerning the second part of the Committee Amendment on child support collection fees from the standpoint of equal protection and due process. We do not see a denial of equal protection, However, we can visualize problems of due process in administration. The act provides for imposing a collection service fee on an individual who owes delinquent child support. Does the state go back to the beginning of the delinquency and collect a fee on the total amount, or is the fee calculated on any delinquency incurred following passage of the law? We see problems in any attempt at retroactive collection of fees for delinquent payments incurred prior to the act. If there is an attempt to add a fee to existing arrearage it is arguable that due process would require that the delinquent individual have notice and thus an opportunity to pay off the entire amount before he is assessed a fee.
Although the provision on the collection of fees are worded in general terms and will require specific regulations for proper administration it is our opinion that they are not so vague as to be constitutionally defective.
Very truly yours, PAUL L. DOUGLAS Attorney General Royce N. Harper Assistant Attorney General